McCay, Judge.
1. The Act of 1865 and 1866, providing for the summary establishment of promissory notes is very badly drawn; indeed, it is difficult to understand some of its language at all. We see no good reason, however, to confine the persons, before whom the plaintiff may go, to Justices of the Peace. The Superior Court is surely a proper tribunal before which to take the proceedings required.
2. But the Act is positive that the party must make oath that he is the owner, or the agent of the owner of the paper. This the affidavit, in the present case, fails to do. The proceeding is a -summary and rather an extraordinary one, and we think it ought to be fully complied with. The ownership of the paper is an important fact in such a proceeding, and the maker has a right to know that the person who is endeavoring to establish the paper, is the proper person to do it.
For this reason we affirm the judgment. The affidavit is defective.
Judgment affirmed.